UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-6642



In Re: JOHN ROOSEVELT BACCUS,

                                                          Petitioner.



      On Petition for Writ of Mandamus. (0:06-cv-01921-DCN)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Roosevelt Baccus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Roosevelt Baccus petitions for a writ of mandamus

seeking an order directing the district court to enter a final

order on his 28 U.S.C. § 2254 (2000) petition within ten days.   The

district court has now entered a final order and Baccus has

appealed from that order.   Accordingly, although we grant leave to

proceed in forma pauperis, we deny Baccus’ petition for writ of

mandamus because it is moot.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 2 -